Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about February 14, 1994, which, insofar as appealed from, granted plaintiffs’ motion to amend their pleadings so as to include a claim for punitive damages against defendant-appellant, unanimously affirmed, without costs.
In an action to recover for personal injuries sustained when the elevator in which plaintiffs were riding fell several floors to the basement of a residential apartment building, allegedly because of a cut cable, the IAS Court properly granted plaintiffs leave to amend the complaint so as to include a claim for punitive damages against defendant-appellant elevator service company, upon the basis of deposition testimony that it was appellant’s practice to have unlicensed mechanics perform unsupervised maintenance and repairs to elevators, that a repair was made to the cables of the elevator in question approximately a month and a half before the accident, and that prior to the accident, appellant submitted inspection certificates to the City of New York that were signed by a licensed mechanic who did not perform or even supervise the inspections by the unlicensed employees. Such could be found by a jury to constitute "gross recklessness or intentional, wanton or malicious conduct aimed at the public generally” (Gravitt v Newman, 114 AD2d 1000, 1002). Nor does appellant show that the amendment would hinder it in the preparation of its case or prevent it from taking some measure in support of its position (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23). Concur—Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.